Citation Nr: 0406057	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether new and material to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD) evidence 
has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1967.

This appeal arises from a July 2001 rating action that 
declined to reopen a claim for service connection for PTSD on 
the basis that new and material evidence had not been 
received.  A Notice of Disagreement was received in October 
2001, and a Statement of the Case (SOC) was issued in July 
2002.  A Substantive Appeal was received in August 2002. 

In May 2003, the veteran and his wife offered testimony 
during a hearing before the undersigned at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) is 
Washington, DC.  VA will notify the veteran if further action 
on his part is required.


REMAND

In March 1997, the Board denied the veteran's initial claim 
for service connection for PTSD on the basis that the 
veteran's diagnosis of PTSD was based on his own reported 
history-in other words, that there was no credible evidence 
to establish that the veteran's claimed stressor(s) occurred.  
See 38 C.F.R. § 3.304(f).  The Board finds that, in 
connection with the current petition to reopen the claim, 
further RO action to verify the veteran's claimed stressors 
is needed .  

During the hearing on appeal, the veteran's representative 
argued that the evidentiary record was incomplete, in that it 
did not contain a copy of the damage control log of the 
U.S.S. Henderson (DD785), the ship on which the veteran had 
served in a combat zone off Vietnam.  The veteran testified 
that the ship underwent repair at the U.S. Naval Base in 
Subic Bay, Philippine Islands, following damage from enemy 
fire.  Appellate review discloses that the RO attempted to 
obtain information about whether the ship had received enemy 
fire from the Naval Historical Center in December 2001, but 
the record does not contain a response from that source.  
Inasmuch as the current record does not clearly indicate 
whether the ship received enemy fire while off the coast of 
Vietnam and whether it subsequently underwent repair in the 
Philippine Islands as a result of such damage, the Board 
finds that further contact with the Naval Historical Center 
(as well as any other appropriate sources) is needed to 
resolve the question of whether there is credible evidence to 
establish that a claimed stressor actually occurred--either 
on the basis that the engaged in combat in service (to which 
a stressful in-service experience is related) or that that 
the occurrence of a specific in-service stressor is 
established.  The RO should attempt to obtain this 
information from the Naval Historical Center, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
any other appropriate source.  

The Board also finds that additional other documents of which 
the Board is aware should be obtained.  All of the service 
personnel/administrative records have not been obtained and 
associated with the claims file.  Further, the record 
indicates treatment of the veteran for PTSD at the mental 
hygiene clinic of the Oakland, California, Army Base, as well 
as at VA outpatient facilities in Oakland, Palo Alto, and San 
Francisco, California.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent military and VA records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).         

If after undertaking the requested actions, the RO determines 
that evidence sufficient to reopen the claim for service 
connection for PTSD has been received (i.e., combat action 
and/or the occurrence of (an) in-service stressor(s) is 
established), the RO should undertake appropriate further 
action on the claim for service connection on the merits (to 
include having the veteran undergo psychiatric examination to 
obtain information as to whether the verified stressor(s) 
is/are sufficient to support a diagnosis of PTSD).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:
 
1.  The RO should contact the National 
Personnel Records Center and request that 
they furnish all of the veteran's service 
personnel and administrative records.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should contact the Naval 
Historical Center, Ships History Branch, 
Washington Navy Yard, 901 M Street S.E., 
Washington, D.C. 20374-5060, and USASCRUR 
and request that they furnish copies of 
the damage control log of the U.S.S. 
Henderson (DD 785) during the period from 
January 1966 to November 1967.  They 
should also attempt to verify whether the 
ship underwent repair at the U.S. Naval 
Base in Subic Bay, Philippine Islands, 
following any such damage from enemy fire 
during this period.  In requesting these 
records, the RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should request that the 
Oakland, California Army Base furnish 
copies of all records of psychiatric 
treatment and/or evaluation of the 
veteran at the mental hygiene clinic up 
to the present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  

4.  The RO should request that the 
Oakland, Palo Alto, and San Francisco VA 
medical facilities furnish copies of all 
records of inpatient and outpatient 
psychiatric treatment and evaluation of 
the veteran up to the present time.  In 
requesting these records, the RO should 
follow the procedures of 38 C.F.R. 
§ 3.159 (2003).  All records/responses 
received should be associated with the 
claims file.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other action ( 
if credible evidence establishing the 
occurrence of a claimed stressor is The 
RO must also review the claims file to 
ensure that any additional notification 
and development required by the VCAA has 
been accomplished.  Particularly, the RO 
must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Federal Circuit's 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002) and any 
other applicable legal precedent.    

7.  After completing the requested 
actions, the RO should consider the 
petition to reopen the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

8.  If evidence sufficient to reopen the 
claim for service connection for PTSD is 
received, the RO should undertake 
appropriate action on the claim for 
service connection for PTSD, on the 
merits (to include arranging for the 
veteran to under psychiatric examination 
to determine whether any verified 
stressor(s) is sufficient to support a 
diagnosis of PTSD).

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC (SSOC) (to 
include clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish further development of the evidence; it is not the 
Board's intent to imply whether the benefit requested should 
be granted or denied.  The veteran and his representative 
need take no action until otherwise notified, but they may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




